Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is the broadest independent claim. Claim 1 recites an apparatus comprising a blood pump configured to be placed inside a body of subject with the blood pump that includes an impeller that comprises: proximal and distal bushings, and that defines an axial lumen that extends from the proximal bushing to the distal bushing, at least one helical elongate element that extends from the proximal bushing to the distal bushing, a spring that is disposed inside of the helical elongate element, and along an axis around which the helical elongate element winds, the spring defining the axial lumen that extends from the proximal bushing to the distal bushing, and, a film of material supported between the helical elongate element and the spring. Additionally, claim 1 further recites that the apparatus additionally includes: a frame disposed around the impeller, an axial shaft that passes through the proximal and distal bushings of the impeller, and a delivery catheter. Finally, claim 1 recites a distal end of the delivery catheter and the frame and the impeller as being configured to be moved with respect to one another, to thereby cause the frame to assume a radially-constrained configuration by the frame becoming axially elongated, and cause the impeller to assume a radially-constrained configuration by the impeller becoming axially elongated. 
	The closest prior art is Evans in view of Scheckel which discloses an apparatus comprising: a blood pump configured to be placed inside a body of subject with the blood pump that includes an apparatus comprising a blood pump configured to be placed inside a body of subject with the blood pump that includes an impeller that comprises: proximal and distal bushings, and that defines an axial lumen that extends 
However, Evans in view of Scheckel fails to disclose the impeller as further comprising: a spring that is disposed inside of the helical elongate element, and along an axis around which the helical elongate element winds, the spring defining the axial lumen that extends from the proximal bushing to the distal bushing, and a film of material supported between the helical elongate element and the spring. Furthermore, nothing in the prior art when viewed with Evans in view of Scheckel obviates these deficiencies. Therefore the combination of claimed limitations is neither anticipated nor obviated in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792